Supreme Court of Florida
                                  ____________

                                  No. SC16-2276
                                  ____________

                 U.S. BANK NATIONAL ASSOCIATION, etc.,
                               Petitioner,

                                        vs.

                      ELIZABETH E. ANTHONY-IRISH,
                              Respondent.

                                 October 15, 2018

PER CURIAM.

      U.S. Bank National Association seeks review of the decision of the Fifth

District Court of Appeal in U.S. Bank National Ass’n v. Anthony-Irish, 204 So. 3d
57 (Fla. 5th DCA 2016), based on express and direct conflict. See art. V, § 3(b)(3),

Fla. Const. We conclude that jurisdiction was improvidently granted.

Accordingly, we hereby discharge jurisdiction and dismiss this case.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fifth District - Case No. 5D15-3153

      (Volusia County)

Michael K. Winston and Dean A. Morande of Carlton Fields Jorden Burt, P.A.,
West Palm Beach, Florida; and Matthew J. Conigliaro of Carlton Fields Jorden
Burt, P.A., Tampa, Florida,

      for Petitioner

Steven L. Brannock and Joseph T. Eagleton of Brannock & Humphries, Tampa,
Florida,

      for Respondent

Barry L. Miller of Barry L. Miller, P.A., Orlando, Florida,

      for Amici Curiae Jean Bagga and Bassam Bagga




                                        -2-